DETAILED ACTION
Claims 1, 3-12 are pending. Claims 1, 3, 6, 11, and 12 are amended. Claim 2 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 23, 2021.  As directed by the amendment: claims 1, 3, 6, 11, and 12 have been amended and claim 2 has been cancelled.  Thus, claims 1, 3-12 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objection.
Applicant’s amendment to the claims has overcome most of the 35 USC §112(b) rejections, however, one remains.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) and §103 rejections.
Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Applicant argues that the distance is the longest in Wilson at the second position and not at a different specific position between the first position and the second position.  The examiner respectfully disagrees.  As discussed in the Non-Final rejection, the nut 24 extends along axis B, which is offset from the longitudinal axis.  Therefore, the 

    PNG
    media_image1.png
    499
    634
    media_image1.png
    Greyscale

Upon movement from the second position to the first position, the nut would extend farther away from the first surface (for example “5”), because the nut is located at the end of the hypotenuse of the triangle.

    PNG
    media_image2.png
    496
    619
    media_image2.png
    Greyscale

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is insufficient antecedent basis for the term “extending direction” in claim 3.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “an extending direction of the first surface”.  It is unclear what is meant by this phrase.  A surface does not inherently have an “extending direction” such that it is unclear what is meant by this phrase, and the specification and drawings do not provide clarity as the terms “extending direction” and “opposing direction” are not found in the specification and directions are not depicted in the drawings.  The examiner has interpreted this phrase to mean that the hole extends through the first surface. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 20040040186).
Regarding claim 1, Wilson describes an embroidery hoop (clamping apparatus 10) comprising: an outer ring (split hoop 12) including a ring-shaped portion (includes a ring-shaped portion, see Fig. 3), and a dividing portion (split 16) dividing a portion of the ring-shaped portion; an inner ring (inner hoop 50) fitted inside the outer ring to hold a workpiece therebetween (see Fig. 3); a pair of screw mounts (retaining block 18, recessed block 20) disposed at the dividing portion to oppose each other (see Fig. 3); a lever (tensioner 22, see Fig. 2) disposed at one of the pair of screw mounts (22) and rotatable about a rotation axis (axis A, Fig. 1, para. 0025) between a first position (position shown in Fig. 3) and a second position (position shown at Fig. 5); a nut (tensioning rod retainer 24) slidably (rotates, para. 0025) held in the lever at a position (axis B) eccentric from the rotation axis (Axis A); and an adjusting screw (tensioning rod 26) mounted across the pair of screw mounts (18, 20) and threadedly engaged (threaded into portion 46, para. 0026) with the nut (24), wherein the one of the pair of screw mounts (20) has a first surface (see annotated Fig. 3 below) facing the other screw mount (18), and a shortest distance between the first surface and the nut (24) is defined as a specific distance, the specific distance when the lever is at the second position (see Fig. 5) being longer than the specific distance when the lever (22) is at the first position (see Fig. 3, the nut is closer to the first surface in Fig. 3 than in Fig. 5), wherein the lever is rotatable, via a specific position (see annotated Fig. 5 below), between the first position and the second position (is between position of Fig. 3 and Fig. 5), and the specific distance is longest when the lever is at the specific position (see 

    PNG
    media_image3.png
    439
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    486
    637
    media_image4.png
    Greyscale

Regarding claim 3, the hoop of Wilson includes wherein the one of pair of screw mounts (20) has a first insertion hole (elongated opening 38) formed in the first surface and receiving therein the adjusting screw (26), the first insertion hole having a slot shape (elongated, para. 0024) extending in a direction orthogonal to an extending direction of the first surface and to an axial direction of the rotation axis (extends in an axial direction, and is orthogonal to the first surface), and having a long diameter more than twice an outer diameter of a shaft of the adjusting screw (see Figs. 3-5 depicting that the slot is at least twice an outer diameter of the shaft of 26).
Regarding claim 4, the hoop of Wilson further comprises a restrictor (threaded portion 46 of retainer 24) configured to restrict rotation of the lever (restricts in that it 
Regarding claim 5, the hoop of Wilson includes wherein the restrictor (threading 46) includes a contact portion (the individual threads) disposed at the lever (are attached to 22) and configured to, when the lever (22) rotates toward the second position, contact a shaft (are always contacting the shaft) of the adjusting screw (26) and position the lever at the second position (contacts the shaft at all positions).  
Regarding claim 6, the hoop of Wilson includes wherein the lever includes a pair of opposing walls (see annotated portion of Fig. 2 below) holding the nut (46) and respectively extending from opposite ends of the contact portion (extend from above and below the threads), and the opposing walls oppose each to leave therebetween a space for the shaft of the adjusting screw and the nut (see annotated portion of Fig. 2 below). 

    PNG
    media_image5.png
    377
    468
    media_image5.png
    Greyscale

Regarding claim 10, the hoop of Wilson includes wherein the one of the pair of screw mounts (20) has a second surface opposite (surface opposite first surface, see Fig. 3 below) to the first surface and a first insertion hole (see annotated Fig. 3 below, 38) formed in the first surface and receiving therein the adjusting screw (23), and the first insertion hole is open through the first surface and the second surface (extends through both surfaces).  

    PNG
    media_image6.png
    363
    666
    media_image6.png
    Greyscale

Regarding claim 11, the hoop of Wilson includes wherein the rotation axis (Axis A) extends in parallel with a direction in which the inner ring is open (extends in parallel to a vertical direction of the opening of the inner ring, see Fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20040040186) in view of Farrell (US 4221497).
Regarding claim 12, the hoop of Wilson includes wherein the one of the pair of screw mounts (20) has a first insertion hole open (opening 38) receiving therein the adjusting screw (23), wherein the other screw mount (18) has a second insertion hole (opening 36) receiving therein the adjusting screw (23).
Wilson does not explicitly describe and wherein a sum of a length of the first insertion hole, a length of the second insertion hole, and a shortest length from the first surface to the other screw mount when the lever is at the second position is greater than a length of a shaft of the adjusting screw in a shaft extending direction.
In related art for clamping components for form a tight fit, Farrell depicts a similar structure that includes a shaft 94 that is smaller than the apertures in which it is placed when the ends of the apparatus are closed together.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the hoop of Wilson to include a deeper hole 36 such as depicted in Fig. 6 of Farrell, in order to provide additional protection from the shaft snagging on external objects.  

    PNG
    media_image7.png
    368
    643
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALISSA L HOEY/Primary Examiner, Art Unit 3732